Citation Nr: 1615351	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-15 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel  







INTRODUCTION

The Veteran served on active duty from May 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a July 2013 statement, the Veteran's representative indicated the Veteran wanted a Travel Board hearing.  In a November 2015 written statement, the Veteran indicated that he wished to withdraw his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

The evidence demonstrates that the Veteran's bilateral hearing loss was manifested by no more than Level II hearing impairment in the right ear, and by no more than a Level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A December 2009 letter satisfied the duty to notify provisions.

With respect to the duty to assist, the Veteran's service treatment records, VA examination reports and medical records, and lay evidence are associated with the record.  Additionally, the Veteran underwent VA examinations in connection with his claim in January 2010 and December 2011.  The record demonstrates that the VA examiners reviewed the pertinent evidence and lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Both the January 2010 and December 2011 VA examiners addressed the functional effects of the Veteran's hearing loss on his activities of daily living.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 537; see also Dingess, 19 Vet.  App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.

The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  38 C.F.R. § 4.85.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the average pure tone decibel loss over the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ).  The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38  C.F.R. § 4.85(e).

The provisions of 38 C.F.R. § 4.86(a)  provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

For the period on appeal, the Veteran's service-connected bilateral hearing loss has been assigned a noncompensable disability rating pursuant to Diagnostic Code 6100.  The Veteran asserts that he is entitled to a higher evaluation.  

With respect to the January 2010 VA examination, the audiologist diagnosed mild to severe bilateral sensorineural hearing loss.  The Veteran reported that he had difficulty hearing when on the telephone, watching television, in a large room, having one-to-one conversations, listening to females, at a restaurant, at family gatherings, when someone is whispering, and riding in a car.  The examiner noted that the Veteran had difficulty understanding higher pitched voices, and his hearing worsened with background noise.  Upon air conduction testing, pure tone thresholds, in decibels, were as follows: 

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
30
40
LEFT
20
30
55
65

The speech discrimination score was 94 percent in the right ear and of 88 percent in the left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 28.75 decibels.  His pure tone threshold average for the left ear was 42.50 decibels.  Applying 38 C.F.R. § 4.85, Table VI to the January 2010 audiological findings, the Veteran's right ear hearing loss is a Level I impairment based on a pure tone threshold average of 28.75 decibels and a 94 percent speech discrimination score.  The Veteran's left ear hearing loss is a Level II impairment, based on a pure tone threshold average of 28.75 decibels and a 88 percent speech discrimination score.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.

A May 2011 VA treatment record showed that the Veteran reported difficulty hearing conversation clearly.  The audiologist found that the audiometric test results revealed a borderline normal sloping to a severe sensorineural hearing loss bilaterally.  The audiologist noted that the Veteran's speech reception threshold in the right ear was 25 decibels with a word recognition score of 100 percent when tested at 65 decibels.  The speech reception threshold in the left ear was 30 decibels with a word recognition score of 100 percent when tested a 70 decibels.  The Veteran stated that he could hear well in most situations without the use of amplification and decided to defer hearing aid fitting.  

On VA Examination in December 2011, the Veteran reported that he had difficulty hearing when at the dinner table, on the telephone, watching television, having a one-to-one conversation, listening to females and males, and when someone whispered.  Upon air conduction testing, pure tone thresholds, in decibels, were as follows: 

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
30
40
LEFT
30
40
50
65

The speech discrimination score was 84 percent bilaterally.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 31.25 decibels.  His pure tone threshold average for the left ear was 46.25 decibels.  Applying 38 C.F.R. § 4.85, Table VI to the December 2011 audiological findings, the Veteran's right ear hearing loss is a Level II impairment based on a pure tone threshold average of 31.25 decibels and a 84 percent speech discrimination score.  The Veteran's left ear hearing loss is a Level II impairment under Table VI, based on a pure tone threshold average of 46.25 decibels and a 84 percent speech discrimination score.  Thus, applying the criteria from Table VI to Table VII, a noncompensable disability evaluation is derived.

A February 2012 VA treatment record showed that the Veteran was fitted and seen for a hearing aid.    

As described above, the rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  On all of the examinations, pure tone thresholds at each of the four specified frequencies were not shown to be 55 decibels or more, and therefore, evaluation under 38 C.F.R. 
§ 4.86(a) is not warranted.  Furthermore, on all of the examinations, pure tone thresholds were not found to be 30 decibels or less at the 1000 frequency and 70 decibels or more at the 2000 frequency, and therefore, evaluation under 38 C.F.R. 
§ 4.86(b) is not warranted.   

Upon review, the Board finds that the evidence does not include any audiological examination results demonstrating a higher level of bilateral hearing loss at any time during the pendency of the appeal.  The Board finds the noncompensable disability rating currently assigned for the Veteran's bilateral hearing loss accurately reflects his disability picture, and a higher disability rating is not appropriate.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and a compensable disability rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for the period inadequate.  The Veteran contends that his bilateral hearing loss impacts his ability to have telephone conversations, watch television, listen in large rooms, have one-to-one conversations, listen to females and males, hear when at a restaurant, communicate at family gatherings, hear when someone is whispering, and hear when riding in a car.  Upon review, the Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate a level of impaired hearing as shown by objective testing, and the evidence does not show that the Veteran experiences any symptomatology not contemplated by that degree of impairment.  Referral for extraschedular consideration is therefore not warranted, and further inquiry into extraschedular consideration is moot.  See VAOPGCPREC6-96; see also Thun, 22 Vet. App. 111 (2008). 

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181(1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


